IN THE SUPREME COURT OF THE STATE OF DELAWARE


CHC INVESTMENTS, LLC,                  §
                                       §     No. 146, 2020
      Plaintiff Below,                 §
      Appellant,                       §     Court Below—Court of Chancery
                                       §
      v.                               §
                                       §
FIRSTSUN CAPITAL BANCORP,              §     C.A. No. 2018-0353
WILLIAM D. SANDERS,                    §
WILLIAM P. SANDERS,                    §
                                       §
      Defendants Below,                §
      Appellees.                       §


                          Submitted: October 28, 2020
                          Decided:   November 10, 2020

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR and
MONTGOMERY-REEVES, Justices.
                                     ORDER

      This 10th day of November 2020, after careful consideration of the parties’

briefs and the record on appeal, and following oral argument, we find it evident that

the final judgment of the Court of Chancery should be affirmed on the basis of and

for the reasons stated in its March 23, 2020 Memorandum Opinion.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                     BY THE COURT:


                                     /s/ Collins J. Seitz, Jr.
                                          Chief Justice




                                 2